DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states that “the distance is zero”. The distance is defined as the distance between inner and outer perimeters of the body at any given point. If the distance is zero there is no baffle in that location and therefore it is not meaningful to describe such an absence of baffle with reference to non-existent inner and outer perimeters thereof. It is not clear how this claim could be interpreted in such a manner as to give it meaning. Therefore, the claim has not been rejected with art below but this should not be taken as indicating anything about potential patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,356,747 (‘747).

Regarding claim 1, ‘747 teaches a baffle for a fluid collection portion (between 1 and 2) of a thermal transfer device, wherein the baffle comprises a body with an inner perimeter, outer perimeter, and asymmetric feature (the baffle is asymmetric left to right in the width of the baffle between its inner and outer perimeters; see annotated figures), wherein the asymmetric feature is configured to create a pressure drop within the fluid collection portion of the thermal transfer device (as fluid flows upward toward 9 the obstructing presence of the baffle will inherently create a pressure drop), the inner perimeter is configured to be at least as large as an outer surface of a first wall that forms the fluid collection portion of the thermal transfer device and the outer perimeter is no larger than an inner surface of a second wall forming the fluid collection portion of the thermal transfer device; the asymmetric feature comprises a difference in a distance between the inner and outer perimeters (see annotated figure).

Regarding claim 12, ‘747 teaches a fluid collection portion of a thermal transfer device, wherein the fluid collection portion comprises: a first wall having an outer surface; second wall having an inner surface (see annotated figure); and an outlet (9); and  a first baffle (upper baffle in annotated figures) for a fluid collection portion (between 1 and 2) of a thermal transfer device, wherein the baffle comprises a body with an inner perimeter, outer perimeter, and asymmetric feature (the baffle is asymmetric left to right in the width of the baffle between its inner and outer perimeters; see annotated figures), wherein the asymmetric feature is configured to create a pressure drop within the fluid collection portion of the thermal transfer device (as fluid flows upward toward 9 the obstructing presence of the baffle will inherently create a pressure drop) forcing fluid proximate to the first baffle to traverse toward the outlet (fluid below the baffle will move toward the outlet 9 for the device to function as intended), the inner perimeter is configured to be at least as large as an outer surface of a first wall that forms the fluid collection portion of the thermal transfer device and the outer perimeter is no larger than an inner surface of a second wall forming the fluid collection portion of the thermal transfer device.


    PNG
    media_image1.png
    1340
    1013
    media_image1.png
    Greyscale


‘747 further teaches that: the asymmetric feature starts at a first side of the body and ends at a second side of the body opposite the first (the difference in width between inner and outer perimeters as defined between the left and right, i.e. first and second sides), per claim 2; the first side of the body (right) is located proximate to an outlet (9) of the thermal transfer device, per claim 3; the second side of the body (right side; note this claim does not depend from the above) is located proximate to an outlet (9) of the device, per claim 4; the body is planar (see annotated figures), per claim 10; the asymmetric feature comprises a curvature to the body (see the lower of the annotated figures which perspective illustrates that the perimeters of the body are curved), per claim 11; the first baffle is directly coupled to the outer surface of the first wall (see annotated figures), per claim 13; the first baffle abuts against the outer surface of the first wall (see annotated figures), per claim 14; the first baffle is directly coupled to and abuts the inner surface of the second wall (see annotated figures), per claims 15-16; the first asymmetric feature comprises at least one gap through which fluid flows (gap between the outer perimeter of the baffle and the inner surface of the second wall; see annotated figures), per claim 17; a second baffle (lower baffle in the annotated figures) disposed between the first and second walls (see annotated figure) having a body with second inner and outer perimeters (see annotated figure), per claim 18; the second baffle further comprises the first asymmetric feature (insofar as the baffles are constructed in the same manner, the feature is the same feature as the first baffle), per claim 19; the second baffle further comprises a second asymmetric feature (insofar as the second baffle is physically distinct from the first baffle, its asymmetric feature is a second asymmetric feature), per claim 20.
‘747 further teaches that: the distance is greatest opposite an outlet (9) of the thermal transfer device (see Fig. above; the distance between inner and outer perimeters of the top baffle is the maximum possible opposite the outlet 9 as it fills the entire available width between the two walls), per claim 21; the distance between inner and outer perimeters is not uniform along the baffle (see Fig. above; at a minimum two distinct differences are illustrated), per claim 24; ‘747 does not teach any holes in the baffle, only a thinner portion (see Fig. annotated above), per claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘747 in view of Choi (US 2017/0045310).
‘747 teaches all the claimed limitations except for specifying that the distance between different portions of the body (baffle) makes a gradual transition.
Choi teaches that it is old and well-known in baffles in such heat exchangers (223) to form thickness transitions in a gradual manner (see annotated figure below taken from Fig. 4).
It would have been obvious to one of ordinary skill to form the distance difference of ‘747 gradually, as taught by Choi, in order to decrease turbulent flow resistance to entry across the boundary of the baffle.

    PNG
    media_image2.png
    156
    222
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/               Primary Examiner, Art Unit 3763